Citation Nr: 1224235	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to increased "staged" ratings (of a combined 20 percent prior to August 18, 2010 and in excess of 30 percent from October 1, 2011) for a right knee disability (now status post (s/p) total knee replacement (TKR)). 

2. Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to September 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Columbia, South Carolina VARO that granted service connection for left knee degenerative joint disease (DJD), rated 10 percent, effective March 2, 2006 and continued a 10 percent rating for right knee DJD.  An August 2007 rating decision increased the rating for right knee disability to 20 percent (by assigning a separate 10 percent rating for instability), effective January 23, 2006.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In July 2010 the Board remanded the case for additional development.  An interim October 2010 rating decision assigned a 100 percent schedular rating for a one year period following the knee replacement surgery, and a 30 percent rating thereafter, effective October 1, 2011.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.      

In a report of a telephone contact in February 2010, the Veteran raised new matters of entitlement to an increased rating for a low back disability, and secondary service connection for "loss of control of bowels and bladder."  Those matters were referred to the RO by the Board's July 2010 remand, but have not been adjudicated by the RO, and the Board does not have jurisdiction in the matters.  They are again referred to the RO for appropriate action.   

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

	Right knee

The record now shows that the Veteran underwent a right TKR in August 2010.  His last VA examination of record (including Virtual VA) to assess the right knee disability was in 2009 (prior to the TKR), and obviously does not reflect the current status of the disability.  Consequently, a contemporaneous examination to assess the disability is necessary.  

In addition, the records of evaluations and treatment for the right knee leading up to the TKR and after the surgery appear to be incomplete.  [Notably, a knee disability warranting only a 20 percent rating would not appear on its face to be one needing TKR surgery.]  As they are pertinent evidence in the matter of the rating for the right knee disability, complete records of all evaluations and treatment must be secured.  

	Left knee

A review of VA outpatient treatment records electronically stored found that in May 2011 he underwent a pre-operative orthopedic evaluation after being found to have a complex tear in the posterior horn of the medial meniscus of left knee on MRI.  He was advised to obtain pre-operative medical clearance from his primary care provider (PCP).  It was noted that "[w]hen Dr. Z notifies me that [the Veteran] has been cleared for surgery, I will schedule the surgery and call [the Veteran] to let him know the date."  The PCP then followed up on the medical clearance after reviewing labs noting that the Veteran was a "[l]ow cardiopulmonary risk for proposed knee procedure."  The remaining electronic records do not document whether the surgery was in fact performed.  They do show that most recent examination to evaluate the left knee for rating purposes of record (in 2009) does not reflect the current status of the disability, and that a contemporaneous VA examination to assess the current severity of the left knee disability is necessary. 

The case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the providers of all evaluation and treatment (VA and private) he has received for his bilateral knee disabilities (records of which are not already associated with the claims file or in Virtual VA), and to provide releases for VA to secure the complete clinical records of all such private evaluations and/or treatment he has received.  The RO must secure for association with the record on appeal updated compete clinical records from all sources identified.  

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the current severity of his right and left knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and it should specifically be ascertained whether or not he not he underwent left knee surgery, as planned.  Any indicated tests or studies (specifically including ranges of motion, including any additional limitations due to pain/on use, and for instability) should be completed.  The examiner should also specifically comment on functional impairment due to the right and left knee disabilities, to include whether the right knee disability is manifested by chronic residuals consisting of severe painful motion or weakness (following TKR).  The examiner must explain the rationale for all opinions.

3. The RO should then re-adjudicate the claims (to include, if the Veteran underwent left knee surgery, consideration of entitlement to a convalescent rating following the surgery).  If either is not granted to the Veteran's satisfaction, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

